Case 1:17-cv-03273-TWP-DML Document 342 Filed 03/23/21 Page 1 of 2 PageID #: 3116




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES, L.L.C.,                 )
                                                       )
                Plaintiff,                             ) Case No.: 1:17-cv-3273-TWP-DML
                                                       )
         v.                                            ) Honorable Tanya Walton Pratt
                                                       )
  JAMES BURKHART, et al.,                              ) Honorable Debra McVicker Lynch
                                                       )
                Defendants.                            )

                                              ORDER

         This matter comes before the Court on the Joint Motion to Amend the Case Management

  Plan filed by plaintiff American Senior Communities L.L.C. (“ASC”) and defendants Gretchen

  Zoeller and GZ, LLC. (Dkt. 341). The Court, having considered the motion, finds that the

  motion should be GRANTED. The Case Management Plan (Dkt. 67) is amended as follows:

  III.   Pretrial Pleadings and Disclosures

         F.     Except where governed by paragraph (G) of the Case Management Plan, expert
                witness disclosure deadlines shall conform to the following schedule: Plaintiff
                shall disclose the name, address, and vita of any testifying expert witness as
                required by Fed. R. Civ. P. 26(a)(2) on or before September 13, 2019. All such
                expert reports of the Plaintiff shall be disclosed by May 5, 2020. Defendants shall
                disclose the name, address, and vita of any testifying expert witness, and shall
                serve the report required by Fed. R. Civ. P. 26(a)(2) on or before July 1, 2021.

         H.     Any party who wishes to limit or preclude expert testimony at trial shall file any
                such objections no later than August 31, 2021. Any party who wishes to preclude
                expert witness testimony at the summary judgment stage shall file any such
                objections with their responsive brief within the briefing schedule established by
                Local Rule 56-1.

         I.     All parties shall file and serve their final witness and exhibit lists on or before
                July 15, 2021. This list should reflect the specific potential witnesses the party
                may call at trial. It is not sufficient for a party to simply incorporate by reference
                “any witness listed in discovery” or such general statements. The list of final
                witnesses shall include a brief synopsis of the expected testimony.
Case 1:17-cv-03273-TWP-DML Document 342 Filed 03/23/21 Page 2 of 2 PageID #: 3117




  IV.     Discovery and Dispositive Motions

          B.      Dispositive motions are expected and shall be filed by August 15, 2021; non-
                  expert witness discovery and discovery relating to liability issues shall be
                  completed by July 1, 2021; expert witness discovery and discovery relating to
                  damages shall be completed by August 1, 2021.

  VI.     Trial Date

         The parties request a trial date in January 2022. The trial is by jury and is anticipated to
  take 15 days.

  APPROVED AS TO FORM:

   /s/ Kelly M. Warner                                  /s/ Thomas W. Farlow
   Ronald S. Safer (pro hac vice)                       Thomas W. Farlow
   Kelly M. Warner (pro hac vice)                       Jenai M. Brackett
   Brian O’Connor Watson                                FROST BROWN TODD LLC
   RILEY SAFER HOLMES & CANCILA LLP                     201 North Illinois Street, Suite 1900
   Three First National Plaza                           Indianapolis, Indiana 46204
   70 W. Madison Street, Suite 2900
   Chicago, Illinois 60602                              Attorneys for Gretchen Zoeller and GZ, LLC

   Attorneys for American Senior Communities,
   L.L.C.



          SO, ORDERED.
                                                   ____________________________________
           Date: 3/23/2021                            Debra McVicker Lynch
                                                      United States Magistrate Judge
                                                      Southern District of Indiana


  Distribution:

  All ECF-registered counsel of record via email

  JAMES BURKHART
  15426-028
  MONTGOMERY - FPC
  Inmate Mail/Parcels
  MAXWELL AIR FORCE BASE
  MONTGOMERY, AL 36112

  DANIEL BENSON
  11550 Ringer Rd.
  Fishers, IN 46040                                 2
